DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on April 12, 2022, has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 11-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2005/0214511 to Vogt in view of US Pub. No. 2004/0106346 to Zafiroglu and US Pub. No. 2004/0067709 to Kishine.
Regarding claims 1-6, 11-17 and 19, Vogt teaches a coated dimensional fabric comprising a contoured textile substrate or base onto which is applied a coating to provide an upholstery fabric having a unique appearance and texture (Vogt, Abstract).  Vogt teaches that the contoured surface comprises high and low contours (Id., paragraph 0010, Figures 2A-2D).  Note that the Figures illustrate valleys or base surfaces in the contours. Vogt teaches that the base fabric is coated with a composition, including acrylics and polyurethanes, to provide adhesion, durability, and possibly other desirable characteristics (Id., paragraph 0025).  Vogt teaches that the fabric is suitable for use in various upholstery applications, and interior furnishing applications (Id., paragraph 0003).
Regarding the claimed ratio between the thicknesses of the embossed recesses and non-embossed regions and the claimed thickness, Vogt teaches that a thickness T1 refers to the maximum uncompressed thickness of the base and T2 refers to the minimum uncompressed thickness of the base (Vogt, paragraph 0011), wherein T1 is not less than about 0.33 mm to about 1.0 mm, with practical maximum thickness falling within the range of about 1.0 mm to about 10.0 mm (Id., paragraph 0016).  Vogt teaches that T2 ranges in value from perhaps 90% of the value of T1 to perhaps 10% (or less) of T1, wherein it is also contemplated that T2 could, in fact, be 0% (Id., paragraph 0020).  Vogt teaches that if the composite is to be used in applications where sound absorption is important, deep contouring adapted to increase surface area or to accommodate sounds of specific short wavelengths may be used (Id., paragraph 0019).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the coated dimensional fabric of Vogt, and adjusting and varying the thickness T1 in relation to T2, such as within the claimed ranges, as taught by Vogt, as it is within the level of ordinary skill to predictably tailor the coated dimensional fabric such that it comprises the desired properties, such as sound absorption, appearance and texture, based on the totality of the teachings of Vogt.
Vogt does not appear to teach a needled nonwoven having the claimed mass per unit area, and the recesses comprising the claimed fraction of total surface area.
Regarding the claimed nonwoven, Vogt teaches that the base fabric comprises fibers such as nylon, polyester or polypropylene, wherein possible constructions of the base fabric include non-woven constructions (Vogt, paragraph 0014).  Additionally, Zafiroglu teaches a composite made from at least a fibrous outer layer and an adhesive layer, the layers being laminated and/or embossed to form elevated areas and depressed areas (Zafiroglu, Abstract).  Zafiroglu teaches that the fibers of the fibrous outer layer are preferably thermoplastic fibers, wherein particularly suitable fibrous layers of the outer layer are hydraulically needled nonwoven fabrics (Id., paragraph 0057) or needle-punched non-wovens (Id., paragraph 0054). Zafiroglu teaches that the three-dimensional texture is formed by a thermal operation, such as thermal embossing (Id., paragraph 0054).  Zafiroglu teaches in one embodiment, the fabric comprises yarn which are stretchable by at least 50% elongation (Id., paragraph 0103).  Zafiroglu teaches that the composite material is suitable for covering floors, walls, automotive interiors, and the like (Id., paragraph 0002).  Zafiroglu teaches that the fibrous outer layer’s basis weight is in the range from about 2 to 15 oz/sq. yd. (Id., paragraph 0059).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the coated dimensional fabric of Vogt, wherein the nonwoven base fabric comprises needled thermoplastic fibers and has a mass per unit area, such as within the claimed range, as taught by Zafiroglu, motivated by the desire of forming a conventional coated dimensional fabric comprising a nonwoven structure and properties known in the art as being predictably suitable for similar applications.
Regarding the recesses comprising the claimed fraction of total surface area, Kishine teaches a similar nonwoven fabric for use in industrial materials, comprising a nonwoven fabric subjected to a process of tangling, such as by means of a needle punch, and heat embossed (Kishine, Abstract, paragraphs 0053, 0126, 0127).  Kishine teaches that emboss processing is carried out preferably under the conditions of an emboss area percentage of 5 to 20%, more preferably 5 to 10%, such that the nonwoven fabric can be made more bulky while maintaining its strength (Id., paragraph 0053).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the coated dimensional fabric of the prior art combination, wherein the embossed area comprises an area of the fabric surface, such as within the claimed ranges, as taught by Kishine, motivated by the desire of forming a conventional composite fabric comprising an amount of embossing known in the art as being predictably suitable for similar applications having the desired bulk and strength.
The prior art combination does not appear to teach the claimed maximum tensile elongation recited in claims 1 and 19.  However, the prior art combination teaches a substantially similar structure and composition as claimed.  Therefore, the claimed maximum tensile elongation appears to naturally flow from the teachings of the prior art combination. Products of identical structure cannot have mutually exclusive properties.  The burden is on Applicants to prove otherwise.
Alternatively, it is reasonable for one of ordinary skill to expect that the properties of the nonwoven, including the maximum tensile elongation, can be adjusted by varying the amount of needling.  For example, Kishine teaches a nonwoven fabric which is entangled by needling and embossed, wherein the tensile elongation can vary between 70% and 130% (Kishine, Table 2).  Additionally, Zafiroglu teaches that needling with high energy improves surface stability (Zafiroglu, paragraph 0057).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the coated dimensional fabric of the prior art combination, and adjusting and varying the structure including the amount of needling such that the non-woven has a maximum tensile elongation, such as within the claimed ranges, as taught by Kishine and Zafiroglu, motivated by the desire of forming a conventional composite fabric having the desired properties such as maximum tensile elongation suitable for the intended application.
Regarding claim 2, the prior art combination does not appear to teach the embossed regions comprising ultrasound-embossed regions.  However, the limitation is interpreted as a product by process limitation.  Absent a showing to the contrary, it is Examiner’s position that the article of the applied prior art is identical to or only slightly different than the claimed article.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to Applicants to show unobvious differences between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter.  It is noted that if Applicants intend to rely on Examples in the specification or in a submitted declaration to show unobviousness, Applicants should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with the applied prior art.
Regarding claims 3, 11 and 12, Vogt does not appear to teach the aspect ratio of the embossed regions.  However, Zafiroglu teaches forming the composite material with an upper plate having protrusions (Zafiroglu, paragraph 0099, Figures 9 and 10).  Zafiroglu teaches various exemplary dimensions, such as S and P both equally 1 mm (Id., paragraph 0114).  It is reasonable for one of ordinary skill in the art to expect that S and P relate to the depth and width of the embossed area.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the coated dimensional fabric of the prior art combination, wherein the depth and width of the embossed area correlate to the dimensions of the upper plate, such as resulting in an aspect ratio within the claimed range, as suggested by Zafiroglu, motivated by the desire of forming a conventional composite comprising a desired elevation distance and embossed width suitable for the intended application.
Regarding claim 6, the claim appears to be directed to a subsequent thermoforming operation separate from the claimed non-woven. Since the prior art combination teaches and invention with a substantially similar structure and composition as claimed, the invention of the prior art combination similarly appears capable of thermoforming as claimed.
Regarding claim 17, Vogt teaches embossing but does not appear to teach heat-embossing.  However, Zafiroglu teaches that the three-dimensional texture is formed by a thermal operation, such as thermal embossing (Zafiroglu, paragraph 0054).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the coated dimensional fabric of the prior art combination, wherein the embossing comprises thermal embossing, as taught by Zafiroglu, motivated by the desire of forming a conventional coated dimensional fabric formed by an embossing technique known in the art as being predictably suitable for similar applications.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Vogt in view of Zafiroglu and Kishine, as applied to claims 1-6, 11-17 and 19, and further in view of US Pub. No. 2011/0311795 to Bartl.
Regarding claim 18, the prior art combination does not appear to teach the claimed maximum tensile force.  However, Bartl teaches a similar nonwoven textile comprising a fusing layer bonded to a nonwoven fabric (Bartl, Abstract).  Bartl teaches that the layers can be heat embossed (Id., paragraph 0075), wherein the textile forms part of an automotive interior upholstery or furniture upholstery (Id., claim 43).  Bartl teaches that the nonwovens have maximum tensile values of at least 3 N (Id., paragraph 0045), as the maximum tensile values are a measure of the hand properties (Id., paragraph 0046).  Bartl teaches that the maximum tensile force values are measured according to DIN EN 29073-03:1992, with deviations in the drawing-off speed (200 mm/min), wherein if the maximum tensile forces are in the range below 3 N, then the nonwovens can no longer be handled and would too easily tear or be destroyed during use (Id., paragraph 0045, 0046).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the coated dimensional fabric of the prior art combination, and adjusting and varying the maximum tensile force, such as within the claimed ranges, as taught by Bartl, motivated by the desire of forming a conventional coated dimensional fabric for use in automotive interior applications, comprising properties, such as maximum tensile force, known in the art as being predictably suitable for such applications.  Note that the maximum tensile force of Bartl is open-ended and is measured according to the same method set forth in Applicants’ specification.  Therefore, the values of the prior art combination appear to be substantially similar to and overlap with the claimed values.
 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Vogt in view Zafiroglu and Kishine, as applied to claims 1-6, 11-17 and 19 above, and further in view of USPN 8,822,354 to White.
Regarding claim 20, the prior art combination teaches coating the nonwoven with a composition, including acrylics and polyurethanes, to provide adhesion, durability, and possibly other desirable characteristics.  The prior art combination does not appear to teach the coating weight.  However, White teaches a coated fabric having a base fabric and an auxiliary layer which is coated with a coating composition (White, Abstract).  White teaches that the fabrics may be nonwoven and have a weight of 60-600 gsm, wherein the auxiliary layer is a polymer including a polyurethane at an applied weight of especially 20-40 gsm (Id., column 1 line 62 to column 2 line 17).  White teaches a coating composition is applied to the auxiliary layer and not directedly to the base fabric, thereby retaining multidirectional stretch and good breathability properties, and a high level of comfort for use in upholstery (Id., column 2 lines 22-44).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the coated dimensional fabric of the prior art combination, wherein the coating is applied at a weight, such as within the claimed range, as taught by White, motivated by the desire of forming a conventional coated dimensional fabric for use in upholstery applications, comprising a coating weight known in the art as being predictably suitable for such applications which allows for a further coating to be applied, while also retaining multidirectional stretch and good breathability properties, and a high level of comfort.

Response to Arguments
Applicant’s arguments have been considered but are moot based on the new ground of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER Y CHOI whose telephone number is (571)272-6730. The examiner can normally be reached M-F 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER Y CHOI/            Primary Examiner, Art Unit 1786